Citation Nr: 0424468	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  98-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased rating for the residuals of a 
right knee patella and tibia fracture, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
left knee and leg injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  All other issues appealed from the March 1998 rating 
decision were withdrawn by the veteran at his personal 
hearing before the Board in March 2004 and, as such, are not 
before the Board for adjudication.

The Board notes that the veteran inquired as to the status of 
his claim of entitlement to service connection for a left 
elbow disability in January 2004.  This claim was denied as 
not well-grounded in an August 1999 rating decision with 
notice given to the veteran the following month.  It does not 
appear that the veteran's recent correspondence, which may be 
interpreted as a request to reopen the claim, has been 
addressed by the RO.  As such, this matter is referred to the 
RO for appropriate action.

The issues of entitlement to increased ratings for right knee 
and left leg disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a hearing loss in the right ear with a 
Numeric Designation of II as per Table VI of the VA schedule 
of ratings.

3.  The veteran has a hearing loss in the left ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.


CONCLUSION OF LAW

Criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 6100, sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. 
Section 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  38 C.F.R. Section 4.86(b) allows for the use of 
either Table VI or Table VIA in determining the appropriate 
numeric designation when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

The record reflects that the veteran requested an increase in 
disability rating for his bilateral hearing loss in January 
1997 because he was evaluated by a VA audiologist and 
determined to be a candidate for hearing aids.  The results 
of the January 1997 testing are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
65
65
LEFT
35
25
25
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The veteran was determined to have mild to moderately-severe 
sensorineural hearing loss bilaterally.

The veteran underwent VA audiometry examination in March 1997 
and the testing resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
70
60
LEFT
30
25
40
65
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 96 percent in the left ear.  The 
veteran was determined to have mild to moderately-severe 
sensorineural hearing loss bilaterally.


The veteran underwent VA audiometry examination in January 
1999 and the testing resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
70
70
LEFT
40
35
45
60
50

Speech audiometry revealed speech recognition ability of 94 
percent in each ear and the veteran was again determined to 
have mild to moderately-severe sensorineural hearing loss 
bilaterally.

And, the most recent VA audiometry examination was performed 
in October 2003, with the testing resulting in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
70
70
LEFT
35
40
55
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  And again, he was determined to have 
mild to moderately-severe sensorineural hearing loss 
bilaterally.

The veteran testified before an RO hearing officer in August 
1998 that he occasionally wore hearing aids, that he required 
the use of the aids when he was placed in a situation with a 
lot of background noise.  The veteran testified before the  
Board in March 2004 that he was able to hear without his 
hearing aids, but could hear better with them.  He stated 
that he had difficulty discerning words when there was 
background noise and that he believed his hearing acuity had 
drastically decreased over the course of this appeal.  The 
veteran also testified that he did not believe his hearing 
ability had decreased since the time of his latest VA 
examination in October 2003.

Given the evidence of record, the Board finds that the 
veteran has consistently been found to have mild to 
moderately-severe sensorineural hearing loss bilaterally even 
though his hearing acuity has decreased over the years that 
this appeal has been pending.  Speech recognition scores of 
record are consistent except for the one finding of only 80 
percent in the right ear in March 1997.  None of the scores 
reflect an exceptional pattern of hearing impairment so as to 
allow for the use of Table VIA in rating the disability 
pursuant to 38 C.F.R. Section 4.86.

In considering the consistent findings, the veteran has a 
hearing loss in the right ear with a Numeric Designation of 
II and a hearing loss in the left ear with a Numeric 
Designation of I as per Table VI of the VA schedule of 
ratings.  This combination of designations requires the 
assignment of a noncompensable evaluation as per Table VII of 
38 C.F.R. Section 4.85.  The Board notes that even if the one 
finding of an 80 percent speech recognition score was used, 
the Numeric Designation for right ear hearing loss would be 
IV and when this designation is coupled with the I that is 
assigned to the left ear, a noncompensable evaluation would 
still be assigned as per the schedule of ratings.

The Board certainly appreciates the veteran's assertion that 
he believes a higher evaluation should be assigned because of 
the obvious decrease in his ability to hear.  The VA schedule 
of ratings, however, will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  


The veteran has not required frequent periods of 
hospitalization for his hearing loss  and treatment records 
are void of any finding of exceptional limitation due to 
hearing loss beyond that contemplated by the schedule of 
ratings.  Although the Board does not doubt that limitation 
caused by difficulty hearing when there is substantial 
background noise present has an adverse impact on 
employability, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
Thus, his request for a compensable evaluation is denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 1998, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in February 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2002 and again in October 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that his 
service-connected disability had increased in severity, (2) 
VA would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here addressed on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in August 1998 and before the Board in March 2004.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

As noted above, when entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, an 
accurate view of the veteran's clinical picture is required 
in order to properly evaluate the severity of the veteran's 
disabilities.

The record reflects that the veteran has complaints of right 
knee instability and was issued a brace by VA to help limit 
the impact of the knee going out.  The veteran testified 
before both the RO hearing officer and the Board that he has 
periods when his symptoms are much worse than others, that he 
requires medication on a daily basis for arthritic pain, and 
that he experiences periodic swelling in the right knee.

The record also reflects that the veteran has complaints of 
numbness in the left shin area where skin was grafted.  He 
testified before the Board that his activities were limited 
due to his need to guard the shin area because the skin was 
"paper thin."  The veteran testified that he did not have 
difficulty with the left knee or ankle joints.  The Board 
notes that service connection was granted in May 1978 for 
"residuals cruciate ligament rupture left knee with severe 
contusion and tissue loss left lower leg with osteoarthritis 
of knee joint", although the service connected disability is 
now characterized as "residual left knee and leg injury".

VA examination reports do not include comments on the 
veteran's periods of symptom exacerbations, the need for the 
right knee brace, nor any limitation caused by numbness and 
thin skin of the left shin.  X-rays of the right knee 
performed in January 1999 show evidence of traumatic 
arthritis, however, the veteran complains that x-rays were 
not performed at the most recent examination in August 2003 
notwithstanding the fact that he has reported that his joint 
pain had increased and a knee brace was prescribed between 
the two examination dates apparently due to increased 
instability in the knee.

In order to properly evaluate the veteran's lower extremity 
disabilities, the medical record must be further developed.  
The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records, including those reflecting the 
prescribing of a right knee brace.  The 
RO should also obtain any private 
treatment records identified by the 
veteran.  All records obtained should be 
associated with the claims folder.

2.  Following receipt of treatment 
records, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and severity of his 
right knee disability.  The examiner 
should review the claims folder and 
describe all functional limitation caused 
by right knee disability, including any 
additional limitation which may be 
present during periods of symptom 
exacerbations.  The examiner should be 
specifically requested to determine if 
the veteran has instability of the right 
knee and whether he has any additional 
disability due to arthritic pain.  All 
opinions expressed must be supported by 
complete rationale.

3.  Following receipt of treatment 
records, the RO should schedule the 
veteran for appropriate examinations 
(e.g., neurologic and dermatologic) to 
determine the nature and severity of all 
aspects of his service-connected left leg 
disability.  The claims file should be 
supplied to the examiners and they are to 
be advised to perform all necessary 
testing to determine the nature of the 
left shin numbness and the effect, if 
any, of the numbness and thin skin in 
that area on the veteran's ability to 
function.  The area should be described 
in detail with respect to scarring, with 
comments made as to the integrity of the 
skin and any limitation caused by the 
residuals of left leg injury.  All 
opinions must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider whether separate ratings are 
required for all limitations caused by 
right knee disability and it should 
consider whether different aspects of the 
service-connected left leg disability 
should be separately rated under rating 
criteria for skin disability and/or 
neurologic disability as well as 
musculoskeletal disability.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



